CONCURRING OPINION
O’KICKI, J.,
January 24, 1980 — Based on a reading of the Criminal History Record Information Act, 18Pa.C.S.A. §9101 etseq., and its interpretation by the Solicitor for the Office of Clerk of Courts of Cambria County, the clerk closed his records to the *713public and filed the instant proceeding seeking declaratory judgment relief.
Without hesitation, I concur with my colleagues who have found that the Office of the Clerk of Courts and the records contained therein are not subject to the application of the said Criminal History Record Information Act.
The rules of judicial administration under the unified court system make it evidently clear that under the Constitution of 1968, Article V, § 1 et seq., the clerk of courts is an officer within the meaning of the unified court system. As set forth in Oblackovich v. McCormick, 7 D. & C. 3d 590 (1978), the clerk is a public officer. As a public officer within the criminal justice system, the clerk tests the contempt power of the court by closing such records without a prior court order.